DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what an “outline index” is in the context of the claims. How is just a numeric value an index as an index is typical values as compared to some other parameter or marker. It appears the outline index may just be an envelope function used on the power spectrum but the specification is not entirely clear
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Do the steps of claim 3 replace those of claim 5 where a power spectrum is calculated and used to determine viscosity?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US  2007/0016045 in view of Muramatsu et al. US 2003/0191399.
Regarding claims 5 and 8, Zhang discloses an electronic device comprising: a blood flow sensor, including at least one of a laser irradiation-type sensor or a sonic irradiation-type sensor ([¶2] and ultrasonic probe is used to take a spectrogram so it is ultrasonic irradiation type sensor), and configured to acquire information related to blood as blood flow data based on Doppler shift ([¶2] the Doppler shift is used to measure velocity of the blood); a processor configured to calculate a power spectrum of the blood flow data based on the blood flow data ([¶9, 60]), calculate an outline index, which is a numerical value that is calculated from a waveform of the power spectrum ([¶43,60] an envelope curve of the power spectrum is determined. This is considered an outline index) and a display configured to display the determined numerical values ([¶43,64]).
Zhang does not specifically disclose determining by using an estimator of a non-transitory storage medium, a numerical value of viscosity of the blood based on the outline index.  Muramatsu however, teaches a blood velocity monitoring device that determines blood viscosity from ultrasound signals ([¶54]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Zhang with the viscosity determination of Muramatsu in order to determine blood vessel resistance ([¶49]).
.  
Response to Arguments
Regarding Applicant’s arguments against the 101 rejection, see pgs. 4-6, Examiner agrees and the rejection is withdrawn.  
Applicant's remaining arguments filed 12/9/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection, Examiner respectfully disagrees. It is still not clear from the claim language what the outline index is. The arguments provided help to clarify that the outline index is a numerical value, it is still not clear from the claim language what actually comprises the outline index.  It is not clear what value of the power spectrum is used. While the arguments explain that it is the slope 1 over slope 2 this is not clear in the claim language. Similarly slope 1 and slope 2 seem to have specific calculations associated with them that is not clear in the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                            
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793